PER CURIAM
Defendant was convicted of delivery of a controlled substance, former ORS 475.992,1 after entry of a guilty plea, and was ordered to pay restitution in the amount of $2,100 at sentencing. On appeal, defendant raises several constitutional challenges to his sentence. We reject those challenges for the reasons set forth in State v. Clark, 205 Or App 338, 134 P3d 1074 (2006), and State v. Fuerte-Coria, 196 Or App 170, 100 P3d 773 (2004), rev den, 338 Or 16 (2005). Defendant further asserts that the trial court erred in imposing $1,100 of the restitution amount because the damages in question did not result from the crime of conviction. The state concedes that imposition of $1,100 of the restitution was erroneous. We agree and accept the state’s concession. State v. Seggerman, 167 Or App 140, 145, 3 P3d 168 (2000).
Sentence vacated; remanded for resentencing; otherwise affirmed.

 OES 475.992 was renumbered OES 475.840 in 2005.